Case 5:21-cv-00409 Document 1-1 Filed 07/21/21 Page 1 of 8 PagelD #: 6

 

HEWITT &
SALVATORE pie

www.hewittsalvatore.com

 

 

 

 

Attorneys at Law
204 N. Court Street GREG A. HEWITT (304) 574-0272
Fayetteville, WV 25840 ANTHONY M. SALVATORE (304) 574-0273 fax
owe gt Sender's Email: ghewitt@hewittsalvatore.com
May 27, 2021 — oy

  
      

CorVel Corporation
- Erin Kobernus

P.O. Box 16688.
Tampa, FL 33687

RE: Myclient: Robin Mitchel of isthe;

Frances Jordan Deal
Claim No,: 1319-GL-XX-XXXXXXX
Your Insured: Outback Steakhouse
DOL: May 25, 2019

Dear Ms. Kobernus:

Attached please find Dorothy Deal’s medical records and bills, in the amount of
$249,182.45 regarding her injuries sustained in the incident which occurred on May 25, 2019,

[have also enclosed a courtesy copy of the Complaintfrled , arding her claim.

GAH/srk
Enclosures

EXHIBIT

tabbies’
Case 5:21-cv-00409 Document 1-1 Filed 07/21/21 Page 2 of 8 PagelD #: 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dorothy Deal
DOL: 5/25/19
Date Medical Provider Amount
5/25/19 thru Raleigh General Hospital 201,131.94
12/12/19
5/29/19 thru Healthcare Alliance 13,168.00
12/11/19
5/25/19 thru ‘| Raleigh Radiology 1,700.00
12/16/19
5/27/19 thru | WV OT 5,012.04
1/13/20
6/2/19 thru Access Health/Community Health Systems 662.00
9/13/19 thru _| Athletic and Physical Therapy 420.00
97/19
9/27/19 ARH (OPS) 27,088.47
Total 249,182.45

 

 

 

 

[SAPN4843\MED EXPENSE.DOCX]
Case 5:21-cv-00409 Document 1-1 Filed 07/21/21 Page 3 of 8 PagelD #: 8

West Virginia E-Filing Notice

CC-41-2021-C-148

 

Judge: Harry Kirkpatrick

To: Gregory Hewitt
ghewitt@hewittsalvatore.com

 

NOTICE OF FILING

 

IN THE CIRCUIT COURT OF RALEIGH COUNTY, WEST VIRGINIA
Robin Mitchel Deal v. Outback Steakhouse West Virginia, Inc.
CC-4]-2021-C-148

The following complaint was FILED on 5/24/2021 12:04:26 PM

Notice Date: 5/24/2021 12:04:26 PM

Paul H. Flanagan

CLERK OF THE CIRCUIT COURT
Raleigh County

222 Main Street

BECKLEY, WV 25801

(304) 255-9135
Paul.Flanagan@courtswv.gov
Case 5:21-cv-00409 Document 1-1 Filed 07/21/21 Page 4 of 8 PagelD #: 9

COVER SHEET

 

 

GENERAL INFORMATION |

 

IN THE CIRCUIT COURT OF RALEIGH COUNTY WEST VIRGINIA
Robin Mitchel Deal v, Outback Steakhouse West Virginia, Inc.

[_|Business Individual [VJBusiness [Jindividual
First Plaintiff: First Defendant:

[E\Government []Other []Government [Other
Judge: Harry Kirkpatrick

 

 

 

 

 

Case Type: Civil Complaint Type: Tort

Origin: [v]Initial Filing  [_]Appeal from Municipal Court [Appeal from Magistrate Court
Jury Trial Requested: lv¥JYes []No Case will be ready for trial by: 11/7/2021

Mediation Requested: Llyes [MINo

Substantial Hardship Requested: []Yes [¥|No

 

[-] Do you or any of your clients or witnesses in this case require special accommodations due to a disability?
[-] Wheelchair accessible hearing room and other facilities
[[] Interpreter or other auxiliary aid for the hearing impaired
[[] Reader or other auxiliary aid for the visually impaired
[-] Spokesperson or other auxiliary aid for the speech impaired

[-] Other:

 

[_] 1 am proceeding without an attorney

Ihave an attorney: Gregory Hewitt, 204 N Court St, Fayetteville, WV 25840

 
 

Case 5:21-cv-00409 Document 1-1 Filed 07/21/21 Page 5 of 8 PagelD #: 10

 

 

SERVED PARTIES
Name: Outback Steakhouse West Virginia, Inc,
Address: Corporate Creations Network, Inc. 126 East Burke Street, Martinsburg WV 25401

Days to Answer: 30 Type of Service: Secretary of State - Certified - Including Copy Fee

 
Case 5:21-cv-00409 Document 1-1 Filed 07/21/21 Page 6 of 8 PagelD #: 11

 

IN THE CIRCUIT COURT OF RALEIGH COUNTY, WEST VIRGINIA

ROBIN MITCHEL DEAL

as the Administrator of the Estate

of DOROTHY DEAL, PLAINTIFF,

Vv. CIVIL ACTION NO, 21-C-
OUTBACK STEAKHOUSE

WEST VIRGINIA, INC. DEFENDANT.

COMPLAINT

1, The Plaintiff, Robin Mitchel Deal as the Administrator of the Estate of Dorothy Deal,
resides in Texas, (See Exhibit A, Letters Testamentary)
2. The Defendant, Outback Steakhouse West Virginia, Inc. (hereinafter “Outback”) was
operating a business in Beckley, Raleigh County, West Virginia on May 25, 2019.
3. On May 25, 2019, Dorothy Deal entered the establishment of the Defendant located at
Beckley, Raleigh County, West Virginia.
4. The Defendant owed her a duty of care.
5. While dining at the Defendant's establishment, she slipped and fell breaking her femur
and otherwise was injured. The floor was wet at the time of the fall.
6. At the time of the fall, the appropriate signs and other warnings were not in place.
7. The acts of the Defendant constitutes a breach of duty owed to Dorothy Deal. Further,
the Defendant knew, or should have known of, the existence of the unsafe condition.
8. Asa direct and proximate result of the acts of the Defendant as aforesaid, Dorothy Deal
incurred medical bills, suffered serious and permanent injuries and has otherwise been harmed.
WHEREFORE, the Plaintiff prays for judgment against the Defendant for compensatory
damages in such an amount as justified by the evidence.

PLAINTIFF DEMANDS A JURY TRIAL ON ALL Issurs SO TRIABLE.
Case 5:21-cv-00409 Document 1-1 Filed 07/21/21 Page 7 of 8 PagelD #: 12

PLAINTIFF

BY COUNSEL

/s/ Greg A. Hewitt

Greg A, Hewitt (WVSB 7457)
HEWITT & SALVATORE, PLLC
204 North Court Street
Fayetteville, WV 25840

Phone: 304-574-0272

Fax: 304-574-0273
ghewitt@hewittsalvatore.com
Case 5:21-cv-00409 Document 1-1 Filed 07/21/21 Page 8 of 8 PagelD #: 13

 

 

everemhitepeeisome ena

THE STATE OF TEXAS

COUNTY OF NUECES

NUECES COUNTY, TEXAS

 

LETTERS TESTAMENTARY

 

 

I, ANNE LORENTZEN, clerk of the County Courts at Law of Nueces County, Texas, do hereby certify that
on the 18th day of August, 2020

ROBIN MITCHEL DEAL
was duly granted by said Court Letters Testamentary of the
Estate of DOROTHY FRANCES JORDAN DEAL, Deceased

and that he qualified as Independent Executor of the estate on the 18th day of August, 2020 as the law requires and
that said appointment is still in full force and effect.

GIVEN UNDER MY HAND AND SEAL OF SAID COURT at office in Corpus Christi, Nueces County, Texas,
this the 19th day of August, 2020,

Anne Lorentzen, District Clerk

Nueces County, Texas

901 Leopard Street, Room 313

Corpus Christi glexas in?

BY Al Banafirc, ifs, __, DEPUTY
CLAUDIA PULLIN

 

 

 

Exh. A
